     Case 1:15-cv-05871-KPF Document 189-8 Filed 01/25/21 Page 1 of 1




EXHIBIT H




Christopher Ryan
Managing Director New York

    •    +1 917 243 7393
    •
    •    vCard

    •    Biography
    •    Mentions
    •    Knowledge

Christopher Ryan is a managing director in K2 Integrity’s Investigations and Risk Advisory practice. He
conducts comprehensive internal investigations and provides crisis management services, integrity and
regulatory compliance monitoring, and risk mitigation strategies and solutions to private and public sector
clients facing physical, financial, reputational, business, and cybersecurity threats. Chris leads internal
corporate investigations into civil and criminal wrongdoing, having conducted and supervised hundreds of
complex investigations during his 20 years as a criminal prosecutor in Manhattan.

As an ASIS-certified Physical Security Professional, Chris conducts commercial and residential physical
security and threat assessments, and supervises K2 Integrity’s event security, executive protection, and
travel security teams. He provides expert guidance on the prevention and mitigation of workplace violence,
with particular focus on active shooter training, and serves as a security adviser for nonprofits in the anti-
gun violence policy sector.

Prior to joining K2 Integrity, Chris served as Chief of the Violent Criminal Enterprises Unit of the
Manhattan District Attorney’s Office. This elite unit was responsible for the dismantling of sophisticated
criminal enterprises, including interstate gun traffickers; arson/insurance fraud rings; major narcotics
organizations; hate, extremist, and terror groups; and criminal street gangs. As chief, Chris developed the
methodology of using long-term, multidefendant prosecutions under New York State’s conspiracy statutes
against violent neighborhood-based street gangs. This innovative program, which was adopted and
implemented citywide by the New York City Police Department, has been credited with helping to reduce
New York’s homicide rate to historic lows. From 2016 to 2018, Chris served as Special Adviser to the
Cook County State Attorney to address the rise in gun-related homicides in Chicago, and has worked with
elected officials across the country to design antiviolence programs.

Chris received his J.D. from the University of Virginia School of Law. He attended the University of
California, San Diego and Union College, where he received his B.A. in political science
